 Case 4:20-cv-00335-O Document 75-5 Filed 09/09/21                Page 1 of 1 PageID 2468



                            IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

JOSEPH FRIEDHEIM, IASMIN                         §
FRIEDHEIM, and JF SOLUTIONS LTD.                 §
     Plaintiffs/Intervention Defendants,         §
                                                 §
v.                                               §         Civil Action No. 4:20-cv-335
                                                 §
THOMAS HOEBER                                    §
  Defendant,                                     §
                                                 §
HÖEBER MEDIA, LLC                                §
     Intervenor Plaintiff/Counter-Defendant      §


                        ORDER DENYING PLAINTIFFS’
         MOTION TO PERMIT WITNESSES TO APPEAR VIA VIDEO CONFERENCE


        Before the Court is Plaintiffs’ Motion to Permit Witnesses to Appear via Video Conference

filed on August 27, 2021 [ECF 63]. Having considered motion, response, record of the case, and

relevant law, the Court finds that the motion is not well taken and should be DENIED.

        It is ORDERED that Plaintiffs’ Motion to Permit Witnesses to Appear via Video Conference

is DENIED.

        So ORDERED on ___________________________________, 2021.




                                              UNITED STATES DISTRICT JUDGE




ORDER DENYING PLAINTIFFS’ MOTION TO PERMIT WITNESSES TO APPEAR VIA VIDEO CONFERENCE
